Citation Nr: 0605917	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a duodenal ulcer.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from October 1978 to August 
1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  During the course of this appeal, 
the RO increased the initial disability rating for the 
duodenal ulcer from 0 to 10 percent, effective from the date 
of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an initial evaluation in excess of 10 
percent. 

In March 2003, a private examiner diagnosed the veteran with 
a linear duodenal ulcer and noted a history of mild anemia.  
The records mention a follow-up examination with a 
gastroenterologist; however, there are no gastroenterology 
records associated with the claims file.  Additionally, the 
veteran requested that the VA obtain medical records from his 
private doctor, Dr. K.  There is no evidence that the RO 
tried to obtain these records. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should take appropriate steps 
to obtain copies of all pertinent evidence 
identified by the veteran, including all 
records from Dr. K, the gastroenterologist, 
Dr. H, and any other current medical records 
showing treatment.

2.  After the completion of #1, the veteran 
should be scheduled for a VA examination to 
determine the nature and extent of the 
duodenal ulcer.  All laboratory tests should 
be completed.  The claims file should be made 
available to the examiner prior to the 
examination.  In addition to setting forth all 
pertinent findings, including the frequency of 
recurring symptoms, the examiner should 
provide specific comments as to any findings 
of anemia, weight loss, and incapacitating 
episodes.  All medical opinions must be 
accompanied by a complete rationale based on 
sound medical principles.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


